IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                              September 2015 Term
                                                               FILED
                                                           October 7, 2015
                                                             released at 3:00 p.m.
                                                             RORY L. PERRY II, CLERK
                             Nos. 14-0484 and 14-1198      SUPREME COURT OF APPEALS
                                                               OF WEST VIRGINIA




                        STATE OF WEST VIRGINIA,

                         Plaintiff Below, Respondent


                                        v.


                           JERRY LEE HEDRICK,

                          Defendant Below, Petitioner



         Consolidated Appeals from the Circuit Court of Mineral County

                       The Honorable Phil Jordan, Judge

                          Criminal Case No. 09-F-58


                AFFIRMED, IN PART, REVERSED, IN PART,

                           AND REMANDED



                        Submitted: September 23, 2015
                           Filed: October 7, 2015


Nicholas T. James, Esq.                   Patrick Morrisey, Esq.
The James Law Firm, PLLC                  Attorney General
Keyser, West Virginia                     Benjamin F. Yancey, III, Esq.
Lonnie Simmons, Esq.                      Assistant Attorney General
DiTrapano Barrett DiPiero                 Charleston, West Virginia
McGinley & Simmons                        Counsel for the Respondent
Charleston, West Virginia
Counsel for the Petitioner


JUSTICE KETCHUM delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT




       1. “‘The Supreme Court of Appeals reviews sentencing orders . . . under a

deferential abuse of discretion standard, unless the order violates statutory or constitutional

commands.’ Syllabus Point 1, in part, State v. Lucas, 201 W.Va. 271, 496 S.E.2d 221

(1997).” Syl. pt. 1, State v. Watkins, 214 W.Va. 477, 590 S.E.2d 670 (2003).



       2. “The suspension of a sentence coupled with probation is a critical stage of the trial

proceedings and due process of law, therefore, requires that an accused be furnished the

assistance of counsel and that counsel be present when the terms or conditions of probation

are established or modified.” Syl. pt. 3, Louk v. Haynes, 159 W.Va. 482, 223 S.E.2d 780

(1976).
Justice Ketchum:



       These consolidated appeals concern supervised release mandated for certain sex

offenses pursuant to W.Va. Code, 62-12-26 [2009]. The petitioner, Jerry Lee Hedrick, was

convicted in Mineral County of two counts of sexual abuse in the first degree, and his

sentence included placement on supervised release for twenty-five years. Hedrick first

served consecutive terms in the penitentiary and was placed on parole. His supervised

release commenced upon his discharge from parole.



       Hedrick is the principal owner of a vacation facility, open to the public, known as

Smoke Hole Caverns and Resort. Until recently, he was a long-term resident on the property.

The terms of Hedrick’s supervised release require him to comply with a number of conditions

governing his conduct. Appeal no. 14-0484 concerns Hedrick’s challenge to two of those

conditions: (1) that he is not to be employed at Smoke Hole Caverns and Resort in any

capacity and (2) that he is not to visit Smoke Hole Caverns and Resort, including the gift

shop located on the property. The circuit court denied Hedrick’s motion to strike those

conditions. Hedrick asks this Court to reverse and direct the circuit court to strike those

conditions from the terms of his supervised release.




                                            1

       Appeal no. 14-1198 arose from the State’s petition to revoke Hedrick’s supervised

release for alleged transgressions, such as possessing ammunition and locking a gate to a

farm owned by Hedrick in Pendleton County. The circuit court declined to revoke Hedrick’s

supervised release. However, the court, sua sponte, entered an order which set forth

additional conditions governing Hedrick’s conduct. One of those conditions banned him

from his Pendleton County farm. Hedrick asserts that the additional conditions are

unreasonable and that the circuit court abused its discretion in imposing them.



       For the reasons stated below, this Court upholds the two conditions in appeal no. 14­

0484, banning Hedrick from Smoke Hole Caverns and Resort. We also uphold the additional

conditions at issue in appeal no. 14-1198, except for the condition banning Hedrick from his

Pendleton County farm. Procedural due process mandates that we reverse the ruling of the

circuit court as to that condition and remand this case for a hearing at which Hedrick shall

have the right to have his counsel present. In all other respects, the final orders in these

consolidated appeals are affirmed.



                                 I. Appeal No. 14-0484

                          Factual and Procedural Background


       Smoke Hole Caverns and Resort, located in Grant County, was purchased by Hedrick

in 1977 and is a family business which Hedrick operated with his wife and their three grown

children.   Hedrick and his wife are majority and minority owners of the business,

                                             2

respectively.   The Resort includes a maintenance complex which houses Hedrick’s

equipment, machinery and tools. Hedrick’s marital residence was on the property. Hedrick

and his wife are now estranged, and Hedrick resides elsewhere at this time. In addition to

his Resort ownership, Hedrick owns various tracts of land, including a farm in Pendleton

County and in Bath County, Virginia.1



       In July 2008, a Grant County grand jury returned an indictment charging Hedrick with

two counts of sexual abuse in the first degree under W.Va. Code, 61-8B-7(a)(1) [2006].

According to the State, Hedrick, forcibly touched the buttocks and breasts of a twenty-five

year old female employed as a housekeeper at the Resort.2 The victim left the premises and

never returned to her employment.



       Venue was transferred to Mineral County on Hedrick’s motion, and a trial was

conducted in May 2009. Hedrick was found guilty on both counts. On September 9, 2009,

Hedrick signed an acknowledgment of sex offender registration requirements, and on

October 21, 2009, he signed a document entitled “Sex Offender Conditions.” Although the

document allowed for other conditions “as appropriate,” it did not address Hedrick’s

       1
        The appendix record includes a pre-sentence investigation report showing that, as
of 2004, Hedrick’s assets exceeded $7,000,000.
       2
          W.Va. Code, 61-8B-7(a)(1) [2006], states that a person is guilty of sexual abuse
in the first degree when such person “subjects another person to sexual contact without
their consent, and the lack of consent results from forcible compulsion.”

                                             3

employment or presence at Smoke Hole Caverns and Resort.



       On October 26, 2009, the circuit court entered an order sentencing Hedrick to two

consecutive penitentiary terms of one to five years and directed him to pay a fine of $10,000

on each count. The order further directed that Hedrick would be under supervised release

for twenty-five years following full discharge of his sentence or after completion of parole,

whichever is applicable. The supervised release was imposed pursuant to W.Va. Code, 62­

12-26 [2009]. That statute provides that criminal defendants convicted of certain sex

offenses, including sexual abuse in the first degree, shall be required to serve a period of

supervised release, “in addition to any other penalty or condition imposed by the court.” No

specific conditions associated with supervised release were imposed by the circuit court in

the October 26, 2009, order.



       Hedrick’s initial appeal to this Court was accepted solely to consider the

constitutionality of the supervised release portion of his sentence.        His appeal was

consolidated in State v. James, 227 W.Va. 407, 710 S.E.2d 98 (2011), with the appeals of

two other defendants convicted of sex related offenses.           Rejecting the appellants’

constitutional challenges, this Court, in James, concluded that W.Va. Code, 62-12-26 [2009],

was neither impermissibly vague nor violated a criminal defendant’s right to a jury

determination of relevant factual matters.        Therefore, the statute did not violate the


                                             4

appellants’ right to due process of law. This Court further concluded, in James, that the

statute did not violate constitutional protections against cruel and unusual punishment and

double jeopardy. However, in James, this Court noted that an evaluation of Hedrick

indicated that he was “at least at a moderate risk for recidivism and reoffending.” 227 W.Va.

at 417, 710 S.E.2d at 108.



       Hedrick was placed on parole following his incarceration in the penitentiary.

Although, initially, he was not allowed to enter the Resort property, that restriction was lifted

by his parole officer. Hedrick’s wife, however, obtained an emergency domestic violence

protective order from the Grant County Family Court barring him from the property. The

appendix record does not disclose the grounds for the emergency order. That order was

terminated by the Family Court in September 2013. Hedrick was discharged from parole on

January 14, 2014. His twenty-five year term of supervised release commenced at that time.



       Soon after, Hedrick signed two forms pertaining to his supervised release. On January

21, 2014, Hedrick signed a form entitled “Rules and Regulations Governing Probationers”

which set forth various conditions of release, including a handwritten restriction that Hedrick

was “not to be employed at Smoke Hole Resort in any capacity.” Two days later, on January

23, 2014, Hedrick signed an additional form entitled “Terms and Conditions of Supervised

Release” which set forth other conditions, including a handwritten restriction providing that


                                               5

Hedrick could have “no employment or visitation at Smoke Hole Caverns or gift shop

property as defined in the general terms.”3 The Terms and Conditions of Supervised Release

form further provided that Hedrick would conform his conduct “to such additional

requirements as the Probation Officer may from time to time temporarily impose as the

circumstances warrant.”



       Only the signature of Hedrick and the signatures of probation officers appear on the

two forms. The probation officers were the source of the handwritten conditions. Hedrick

signed the forms out of the presence of his counsel and approximately four years after the

entry of the 2009 sentencing order which initially directed that Hedrick would be under

supervised release.



       In February 2014, Hedrick’s counsel filed a motion in the circuit court to strike the

two handwritten conditions prohibiting Hedrick from employment and visitation at the

Resort. Asserting abuse of discretion in imposing the conditions, the motion alleged that

Hedrick had completed his prison term and period of parole without any disciplinary

problems and that he had paid all restitution and court costs. In addition, the motion alleged

that Hedrick had been employed at the Resort since 1977 and that the two conditions were



       3
         Some of the conditions set forth in the two forms overlapped, such as the

directive to remain gainfully employed and the prohibition against possessing firearms.


                                              6

inconsistent with the requirement of his supervised release that he remain gainfully

employed. Moreover, the motion to strike alleged that the two conditions unfairly deprived

Hedrick of his property.



       Following a hearing in March 2014, at which Hedrick was represented by counsel, the

circuit court denied the motion to strike. The motion was again denied in a final order

entered on August 18, 2014. Enforcing the two handwritten conditions barring Hedrick from

Smoke Hole Caverns and Resort, the circuit court concluded that the conditions were

reasonable because, as “one of the most hated people in Grant County,” Hedrick’s presence

at the Resort could have a negative economic impact on the business. The circuit court

further concluded that the two conditions do not unfairly deprive Hedrick of his property.4

The appeal to this Court, no. 14-0484, followed.



                                 II. Appeal No. 14-1198

                           Factual and Procedural Background



       In September 2014, the Grant County prosecutor filed a petition in the Circuit Court

of Mineral County to revoke Hedrick’s supervised release. Although the petition described

Hedrick’s alleged violations as largely “technical,” the relief sought was a transfer of Hedrick



       4
        The circuit court noted that the offenses resulting in Hedrick’s convictions
occurred on the Resort property.

                                               7

to the West Virginia Department of Corrections for incarceration. The State’s allegations,

and Hedrick’s responses, were the subject of an evidentiary hearing conducted on September

22, 2014, at which Hedrick was represented by counsel.



       The evidence of the State was that on February 12, 2014, probation officers found

ammunition and fireworks at Hedrick’s Pendleton County farm in an old house used for

storage. The house was in disrepair and unoccupied. Both the Rules and Regulations

Governing Probationers and the Terms and Conditions of Supervised Release, signed by

Hedrick, prohibited him from owning or possessing any firearms or other lethal weapon,

including gunpowder. Hedrick denied knowledge of the items. His son, Josh, age thirty-five,

testified that the ammunition and fireworks were his and not Hedrick’s and had been

forgotten, since the items had been in the storage building from the time Josh was in middle

school.



       The State’s next allegation was that, in July 2014, an officer observed some

ammunition in an ATV 4-wheeler parked on Hedrick’s Pendleton County farm. Hedrick

testified that he did not know who owned the ATV and submitted evidence to the effect that

vehicles commonly traverse, or park, on the property because of a right-of-way belonging to

neighboring farms. Shaylon Miller testified at the hearing that he owns a neighboring farm

with a right-of-way over Hedrick’s land and that the ATV and the ammunition belonged to


                                             8

the Miller family.



       The State also alleged that, in August 2014, Hedrick failed to keep his supervision

officer informed of his in-State travel plans when he left the county for several days to attend

the West Virginia State Fair in Lewisburg. Although Hedrick left a message on the officer’s

cell phone stating that he was leaving for the State Fair, he did not keep the officer informed

about how long he would be gone or where he would be staying. While at the Fair, Hedrick

spent several hours talking to family members, and others, at a promotional booth operated

by Smoke Hole Caverns and Resort. One of Hedrick’s family members testified that his

presence at the booth made her feel uncomfortable. The State asserted that the banning of

Hedrick from the Resort should be interpreted to include the Resort’s promotional booth at

the State Fair in Lewisburg.



       In response, Hedrick testified that, while at the State Fair, he made a second call to

his supervision officer but was unable to reach him. Hedrick was gone for four nights,

sleeping in his truck for two nights and at a motel for two nights. Hedrick testified that his

purpose in going to the Fair was to visit with his grandchildren.



       Finally, the State alleged that Hedrick committed a violation on August 16, 2014,

when he locked the gate to his Pendleton County farm and parked his vehicle behind a barn.


                                               9

The State asserted that Hedrick was told to keep the gate unlocked when he was on the

property so that officers could determine his whereabouts. Hedrick denied that any

conversation about locking the gate took place and asserted that the lock was for the

protection of his livestock and farm equipment. Hedrick raises cattle and dogs on the

property. Hedrick stated that a swinging bridge in the area provides an alternative means of

accessing his property.



       At the conclusion of the hearing, the circuit court indicated that the conditions of

Hedrick’s supervised release needed clarification and that a hearing for that purpose was

warranted.5 The hearing, however, was never conducted.



       Instead, on October 29, 2014, the circuit court entered a final order with the following

findings: (1) Based on the testimony of Hedrick’s son, the presence of the ammunition and

fireworks in the storage building on the Pendleton County farm was not a violation of

Hedrick’s supervised release; (2) however, the presence of the ammunition in the ATV was

a “technical” violation; (3) the locking of the gate and the parking of Hedrick’s vehicle in a

concealed manner on the Pendleton County farm constituted efforts to evade supervision and

were violations of Hedrick’s supervised release; (4) Hedrick’s failure to inform his


       5
        The circuit court stated: “I believe under the code I have to give, anybody
changing the rules had to give notice of that hearing and some idea what those changes
are going to be.”

                                              10

supervision officer of his in-State travel to the State Fair, although a transgression of the

spirit of the terms of Hedrick’s supervised release, was not a violation; (5) similarly,

Hedrick’s presence at the promotional booth, although a transgression of the spirit of the

order prohibiting him from Resort property, was not a violation.



       Upon those findings, the circuit court imposed the following additional conditions of

Hedrick’s supervised release:


              I. Effective January 1, 2015, “Jerry Hedrick is prohibited from going to
       the 500+ acre farm in [Pendleton] County.”

              II. “The ban of Jerry Hedrick entering Smoke Hole Caverns Property
       and maintenance complex is hereby expanded to include any and all off-site
       locations that Smoke Hole Caverns may use to promote or conduct business.
       This includes, but is not limited to, the annual booth at the State Fair and any
       booths set up at local fairs or festivals. This is effective immediately.”

              III. “Jerry Hedrick may not travel overnight in-state without expressed
       permission from ISO [Hedrick’s Intensive Supervision Officer]. He must
       provide details of his plans including where he will stay and any other
       information requested by ISO. He may not attend the West Virginia State
       Fair.”

              IV. Finally, noting that Hedrick was previously convicted of a federal
       wildlife felony, the circuit court stated: “Jerry Hedrick is hereby prohibited
       from participating in all hunting activities. He cannot accompany other
       hunters into the woods or fields. This is effective immediately.”



       The October 29, 2014, order concluded: “Serving 25 years in prison is hanging over

his head. Any future violations will likely result in Mr. Hedrick’s dying in prison.” The

                                             11

appeal to this Court, no. 14-1198, followed.6



                                 III. Standard of Review

       This Court’s standard of review is the same as to both Hedrick’s appeal from the

August 18, 2014, order, no 14-0484, denying his motion to strike the two handwritten

conditions and his appeal from the October 29, 2014, order, no 14-1198, which set forth

additional conditions I through IV of his supervised release. In syllabus point 4 of Burgess

v. Porterfield, 196 W.Va. 178, 469 S.E.2d 114 (1996), we stated: “This Court reviews the

circuit court’s final order and ultimate disposition under an abuse of discretion standard. We

review challenges to findings of fact under a clearly erroneous standard; conclusions of law

are reviewed de novo.” Accord syl. pt. 1, State v. Messer, 223 W.Va. 197, 672 S.E.2d 333

(2008); syl. pt. 1, State v. Davis, 199 W.Va. 84, 483 S.E.2d 84 (1996).



       Moreover, the conditions at issue in both appeals are derivative of Hedrick’s original

sentencing order, entered in 2009, which directed that he would be under supervised release

for twenty-five years following the discharge of his sentence or after completion of parole.

Thus, in syllabus point 1 of State v. Watkins, 214 W.Va. 477, 590 S.E.2d 670 (2003), this

Court confirmed the following standard of review with regard to sentencing orders in


       6
         In December 2014, the circuit court entered a stay of the October 29, 2014, order,
as it specifically relates to the ban from the Pendleton County farm, on the condition that
Hedrick immediately provides a key to the gate to his supervision officer.

                                             12

criminal cases: “‘The Supreme Court of Appeals reviews sentencing orders . . . under

a deferential abuse of discretion standard, unless the order violates statutory or constitutional

commands.’ Syllabus Point 1, in part, State v. Lucas, 201 W.Va. 271, 496 S.E.2d 221

(1997).” Accord syl. pt. 1, State v. James, 227 W.Va. 407, 710 S.E.2d 98 (2011).


                                        IV. Discussion

                                           A.

                                   Appeal No. 14-0484

                               The Handwritten Conditions


       Hedrick contends that his right to procedural due process was violated because the

two handwritten conditions prohibiting him from employment and visitation at Smoke Hole

Caverns and Resort, in Grant County, were imposed outside the presence of his counsel.

Thus, according to Hedrick, the conditions were void ab initio.7 In addition, Hedrick

contends that the two handwritten conditions are unreasonable and, therefore, should have

been eliminated from the terms of his supervised release.



       At the time of Hedrick’s sentencing in 2009, supervised release was authorized

pursuant to W.Va. Code, 62-12-26 [2009].8 That statute provides that criminal defendants

       7
          U.S. Const. Amend V and amend. XIV provide that no person shall be deprived
of life, liberty or property without due process of law. Similarly, W.Va. Const. Art. III, §
10, provides that no person shall be deprived of life, liberty or property without due
process of law.
       8
         Subsequent amendments of W.Va. Code, 62-12-26 [2009], are not applicable in
this case.

                                               13

convicted of certain sex offenses, including the offense of sexual abuse in the first degree,

shall be required to serve a period of supervised release, “in addition to any other penalty or

condition imposed by the court.” In this case, Hedrick’s supervised release, although

imposed at sentencing, commenced upon his discharge from parole.



       W.Va. Code, 62-12-26 [2009], provides, in subsections (a) and (g), that supervised

release is subject to modification. Subsection (g) states, in relevant part, that the circuit court

may:


              Extend a period of supervised release if less than the maximum
       authorized period was previously imposed or modify, reduce or enlarge the
       conditions of supervised release, at any time prior to the expiration or
       termination of the term of supervised release, consistent with the provisions of
       the West Virginia Rules of Criminal Procedure relating to the modification of
       probation and the provisions applicable to the initial setting of the terms and
       conditions of post-release supervision.

(emphasis added)


       Moreover, under subsection (g) of W.Va. Code, 62-12-26 [2009], the circuit court may

revoke a term of supervised release and require the defendant to serve in prison all or part

of the term of supervised release “if the court, pursuant to the West Virginia Rules of

Criminal Procedure applicable to revocation of probation, finds by clear and convincing

evidence that the defendant violated a condition of supervised release.”




                                                14

       The reference in subsection (g) to the Rules of Criminal Procedure relating to the

modification of probation is of importance to Hedrick’s assertion of a procedural due process

violation. Rule 32.1.(b) of the West Virginia Rules of Criminal Procedure addresses the

modification of probation and states, in part: “A hearing and assistance of counsel are

required before the terms of probation can be modified.”



       A procedural due process violation was discussed in Louk v. Haynes, 159 W.Va. 482,

223 S.E.2d 780 (1976). Among the terms of the petitioner’s probation, in Louk, were the

conditions that he live and work on a certain farm and that the farm owner would become the

petitioner’s “volunteer probation officer.” Those requirements were imposed by the trial

court in the absence of the petitioner’s counsel. The petitioner subsequently left the farm,

and his probation was revoked. Reinstating probation, this Court, in Louk, concluded:



               To the extent, however, that the conditions were established or modified
       by the trial court in the absence of the petitioner and his counsel, they are void
       as violative of procedural due process. The conditions, therefore, which
       required the petitioner to live and work on the Isner farm and the provision
       substituting J. Herman Isner as a voluntary probation officer, having been in
       the first instance established in the absence of counsel and in the second
       instance modified in the absence of the petitioner and his counsel, are void and
       unenforceable.

159 W.Va. at 493, 223 S.E.2d at 788.


       Accordingly, in syllabus point 3 of Louk we held:


                                              15

              The suspension of a sentence coupled with probation is a critical stage
       of the trial proceedings and due process of law, therefore, requires that an
       accused be furnished the assistance of counsel and that counsel be present
       when the terms or conditions of probation are established or modified.


Accord State v. Duke, 200 W.Va. 356, 365, 489 S.E.2d 738, 747 (1997).9


       Hedrick’s circumstances, however, are significantly different from those in Louk. It

is true that the two handwritten conditions were imposed out of the presence of Hedrick’s

counsel, through the “Rules and Regulations Governing Probationers” form and the “Terms

and Conditions of Supervised Release” form. Hedrick signed those forms in late January

2014. Almost immediately, in February 2014, Hedrick’s counsel filed the motion in the

circuit court to strike those conditions. The motion was filed in the absence of any

allegations by the State that Hedrick had violated the conditions by stepping foot on the

Resort property. Hedrick simply challenged the merits of the two conditions in a prompt

manner. His motion to strike resulted in the March 2014 hearing before the circuit court at

which he was represented by counsel. The circuit court denied the motion in a well-reasoned

final order entered on August 18, 2014. Such a proceeding did not occur in Louk. Hedrick’s

assertion of a denial of procedural due process, in appeal no. 14-0484, is without merit.



       9
        We observed, in Louk, that the liberty of an accused “is no less ‘affected’ because
probation is considered an act of grace. Due process cannot be denied a probationer by
such reasoning. Every condition of probation constitutes a restriction of liberty and
violation of any condition may result in imprisonment.” (citations omitted) 159 W.Va. at
492-93, 223 S.E.2d at 787.

                                            16

       Hedrick further contends that the two handwritten conditions prohibiting him from

employment and visitation at Smoke Hole Caverns and Resort, in Grant County, are

unreasonable. In support, Hedrick emphasizes that, having purchased the property in 1977,

he is the majority owner of the business and considers the Resort to be his place of residence

and employment. He also emphasizes that he has a maintenance complex at the Resort which

houses his equipment, machinery and tools. Finally, Hedrick states that the female victim

of his sexual abuse convictions is no longer present on the property and that he completed

his periods of incarceration and parole without any disciplinary problems.



       This Court noted, in Louk, that any condition of probation imposed in the discretion

of a circuit court must be reasonable. Louk, however, distinguished the placement of a

probationer at a specific employment location from a directive prohibiting certain

employment. This Court, in Louk, stated: “We do not here imply that prohibiting certain

employment during the term of probation is beyond the authority of the trial judge. Indeed,

it may be entirely proper, considering the nature of the crime, to isolate and insulate the

defendant from certain temptations.” (emphasis added) 159 W.Va. at 495, 223 S.E.2d at

789. That admonition suggests the “deferential abuse of discretion” standard of review of

Watkins and Lucas, supra, to be utilized on this issue.



       While Hedrick insists that his residence and employment is on the property, Smoke


                                             17

Hole Caverns and Resort is a vacation facility open to the public. In James, supra, wherein

Hedrick challenged the constitutionality of W.Va. Code, 62-12-26 [2009], this Court referred

to an evaluation of Hedrick which stated that he was “at least at a moderate risk for

recidivism and reoffending.” 227 W.Va. at 417, 710 S.E.2d at 108.10 Moreover, during the

March 2014 hearing on the motion to strike, the circuit court commented that it was

“common knowledge in the county that Mr. Hedrick was a concern for the young girls that

worked there as well as the other women” and that, in moving for a change of venue in the

underlying trial, Hedrick’s counsel stated that Hedrick “was the most hated man in Grant

County.” In the latter regard, the circuit court indicated that Hedrick’s reputation would

“hurt getting employees” for the Resort and that Hedrick’s financial interest in the property

would be enhanced by his absence. Hedrick owns other tracts of land, including a farm in

Pendleton County and in Bath County, Virginia. Finally, as the State points out, Hedrick has

access to at least some of his equipment, machinery and tools through his son.



       10
            The opinion in James described Hedrick’s offenses as follows:

              Although Mr. Hedrick’s case did not involve a minor, crimes of
       violence against the person were nonetheless involved. The twenty-five-old
       victim of Mr. Hedrick’s uninvited and unwelcome sexual advances was an
       employee - a subordinate requesting time off from her boss. Mr. Hedrick
       took advantage of this disparate relationship and attempted to intimidate the
       young woman (who was thirty years his junior) in order to obtain sexual
       favors. The victim was so shaken by the experience that she never returned
       to the workplace.

227 W.Va. at 417, 710 S.E.2d at 108.

                                              18

       Hedrick’s challenge to the two handwritten conditions prohibiting him from Smoke

Hole Caverns and Resort must give way to protecting the public from future offenses. See

United States v. Henson, 22 Fed. Appx. 107 (4th Cir. 2001) (“A special condition of

supervised release may restrict fundamental rights when the special condition is narrowly

tailored and is directly related to deterring the defendant and protecting the public.”) (internal

quotation omitted). We find that the two handwritten conditions are reasonable and that the

circuit court did not abuse its discretion in denying Hedrick’s motion to strike.



                                            B.

                                    Appeal No. 14-1198

                                 The Additional Conditions



       This appeal arose from the Grant County prosecutor’s September 2014 petition to

revoke Hedrick’s supervised release and transfer Hedrick to the Department of Corrections

for incarceration. The Circuit Court of Mineral County conducted an evidentiary hearing on

September 22, 2014, at which Hedrick was represented by counsel. The circuit court

declined to revoke Hedrick’s supervised release. However, the court, sua sponte, entered an

order on October 29, 2014, which set forth additional conditions governing Hedrick’s

conduct. Those conditions (1) prohibited Hedrick from going to his 500+ acre farm in

Pendleton County; (2) banned him from all off-site locations that Smoke Hole Caverns and

Resort may use to promote or conduct business; (3) mandated that Hedrick provide detailed

information and obtain permission from his supervision officer with regard to overnight, in­

                                               19

State travel, and, furthermore, prohibited Hedrick from attending the State Fair; and (4)

prohibited Hedrick from all hunting activities.



         Hedrick contends that his right to procedural due process was violated because the

new conditions were imposed without the further hearing the circuit court mentioned during

the evidentiary hearing of September 22, 2014. Hedrick further contends that the additional

conditions are unreasonable.



         Hedrick’s due process assertion again implicates the provisions of W.Va. Code, 62-12­

26(g) [2009], W.Va. R. Crim. P. 32.1.(b), and Louk for the principle that a hearing and

assistance of counsel are required before the terms of probation, or supervised release, can

be modified. Moreover, Hedrick cites W.Va. Code, 62-12-26(h) [2009], which states that the

defendant shall be provided with a written statement “at the defendant’s sentencing hearing

that sets forth all the conditions to which the term of supervised release is subject.” (emphasis

added)



         As to Hedrick’s latter point, however, the document entitled “Sex Offender

Conditions” he signed in October 2009, just prior to his sentencing, allowed for other

conditions “as appropriate.” In addition, the “Terms and Conditions of Supervised Release”

form signed in January 2014 provided that Hedrick would conform his conduct “to such


                                               20

additional requirements as the Probation Officer may from time to time temporarily impose

as the circumstances warrant.” Manifestly, as the State points out, changes along the way are

necessary to effectuate supervised release. Hedrick’s locking the gate to his farm and his

presence at the State Fair are matters which arose later in time.



       The remainder of Hedrick’s due process assertion is also without merit. All four

conditions added by the circuit court to the terms of Hedrick’s supervised release were

derivative of the allegations in the State’s petition to revoke, as well as the evidence

submitted by both parties at the September 22, 2014, hearing. Although another hearing was

not conducted, the September 22, 2014, hearing constituted a de facto proceeding on the

merits of the additional conditions, during which Hedrick was represented by counsel.



       Louk stands for the proposition that any condition of probation which is “imposed in

the discretion of the trial court must be reasonable.” 159 W.Va. at 495, 223 S.E.2d at 788.

In the current matter, Hedrick does not contest condition III which addresses his overnight,

in-State travel. He does contest, however, his ban from the Resort’s off-site locations, such

as its promotional booth at the State Fair. This Court is of the opinion that Hedrick’s claim

of unreasonableness on that point is difficult to sustain in view of the evidence before the

circuit court. While at the Fair, Hedrick spent considerable time talking to family members

and others at the Resort’s promotional booth. In imposing the ban, the circuit court stated


                                             21

in the October 29, 2014, order:


               The Court finds that Mr. Hedrick hung around the Smoke Hole Caverns
       booth at the State Fair for several days. Mr. Hedrick was aware that the Court
       had previously prohibited him from Smoke Hole premises. This was not a
       violation of the language of that Order. It was, however, another huge breach
       of the spirit of that Court Order.


       The appendix record reveals that Hedrick’s presence at the promotional booth was

uncomfortable to members of his family and was potentially detrimental to the Resort’s

business. The condition is reasonable, and the circuit court did not abuse its discretion in

imposing it as part of Hedrick’s supervised release.



       The prohibition of Hedrick from all hunting activities was likewise reasonable and

within the circuit court’s discretion. In imposing that condition, the circuit court emphasized

that, in addition to Hedrick’s ban from owning or possessing firearms or other lethal

weapons, he was previously convicted of a federal, wildlife felony.



       Finally, in the October 29, 2014, order, the circuit court added the condition that

Hedrick is prohibited from his 500+ acre farm in Pendleton County. That condition was

grounded on the State’s allegation that Hedrick had violated his supervised release by

possessing ammunition and fireworks, locking the gate to the farm, and parking his vehicle

in a concealed manner.


                                              22

       Following the September 22, 2014, hearing, the circuit court found that the

ammunition and fireworks found in the storage building belonged to Hedrick’s son, had been

in the bulding many years, and did not constitute a violation of Hedrick’s supervised release.

The presence of the ammunition in the ATV, however, was determined to be a “technical”

violation.   Nevertheless, the evidence submitted by Hedrick demonstrated that the

ammunition belonged to a neighbor and that vehicles, such as ATVs, commonly traverse, or

park, on the property by virtue of a right-of-way belonging to neighboring farms. Moreover,

although the circuit court found that locking the gate and parking the vehicle in a concealed

manner were violations, Hedrick maintained that those matters were never previously

included in the terms of his supervised release. In addition, he explained that he began

locking the gate to protect his livestock and farm equipment and that a swinging bridge in

the area provides an alternative means of accessing his property. Finally, Hedrick testified

that his vehicle was never concealed. Rather, it was parked at his barn to keep it out of the

heat on warm days and to unload supplies.



       Hedrick uses the 500 acre farm to raise cattle and dogs. The available evidence

indicates that he alone tends the property and animals. In imposing the prohibition, no

provision was set forth in the October 29, 2014, order concerning the prospective

maintenance of the farm, and no reference was made to the farm in relation to Hedrick’s

underlying convictions. If Hedrick violates this condition by stepping foot on the farm, he


                                             23

potentially faces twenty-five years of incarceration. Without eliminating this condition as

a matter of law, this Court finds the prohibition of Hedrick from his Pendleton County farm

highly restrictive and on the borderline of reasonable discretion. The prohibition warrants

a more detailed analysis by the circuit court. We, therefore, remand this case to the circuit

court on this limited issue.



                                      V. Conclusion

       This Court affirms the August 18, 2014, order of the Circuit Court of Mineral County,

in appeal no. 14-0484, which denied Hedrick’s motion to strike the two handwritten

conditions prohibiting him from employment and visitation at Smoke Hole Caverns and

Resort. In appeal no. 14-1198, we affirm the circuit court’s October 29, 2014, order which

sets forth additional conditions of Hedrick’s supervised release, except for the condition

banning Hedrick from his Pendleton County farm. We reverse the October 29, 2014, order

as to that condition and remand this case for a hearing at which Hedrick shall have the right

to have his counsel present. Thereafter, the circuit court shall enter a final order with

findings of fact and conclusions of law on whether Hedrick should be prohibited from his

Pendleton County farm.



                                   Affirmed, in part, Reversed, in part, and Remanded.




                                             24